Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request For Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/11/2022 has been entered.

Response to Amendment

3.	The amendment filed on 07/11/2022 has been entered. Claims 1-4, 6-8 and 10-19 are pending. Claims 5, 9, are cancelled. Applicant' s amendment to the claims have overcome 112 rejections previously set forth in the Non-Final Office Action notified on 02/11/2022.







A. Rejection of Claims 1, 11-13, 14, 15, 17-18

These claims hereinbelow are rejected in view of an embodiment of Yang (US 20160062103). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 14, 18 is/are rejected under 35 U.S.C. 102 as being anticipated by Yang (US 20160062103).
In regards to claim 1, Yang disclose an endoscope light source device configured to emit at least one of first light and second light of a wide second wavelength band (when all LEDs are turned on, a white light is emitted. FIG. 2, reproduced below)  including a first wavelength band (red light emitted from the combiner 226 when the green LED 22 and blue LED 223 are turned off, is the first wavelength band. Each LEDs can be independently controlled. Para [0033]) of the first light, the endoscope light source device comprising: 
a first optical element (combiner 225; FIG. 2 ) configured such that first optical path incident light (red light reflected from 224; FIG. 2) that is incident from a first optical path (Shown by horizontal arrow; FIG. 2) is changed to first optical path passing light by extracting a light component of the first wavelength band (combiner 225 extracts red light from red LED 221; FIG. 2) and removing light components other than the first wavelength band (First wavelength band is red light from the red LED 224 reflected towards combiner 225. ) from the first optical path incident light (Multi-spectral white light is output from the emitter 226 by combining red, green and blue lights from the LEDs, para [0032], FIG. 2; For this to happen, combiner 226 should reflect blue light and transmit green and red light through it. At the same time, combiner 225 should reflect green light and transmit red light incident into it and combiner 224 should reflect red light and transmit NIR light through it. Thus as stated above,  the combiner 225 reflects green light towards the combiner 226 and transmits red light and  removes/reflects light other than red that come from the red LED.), second optical path incident light (green light from green LED 222) that is incident from a second optical path (path shown by vertical arrow) of the optical element is changed to second optical path passing light by removing the light component of the first wavelength band (any red light mixed in the green light from Green LED 222 is transmitted from the combiner 225 and is removed) and extracting the light components other than the light component of the first wavelength band from the second optical path incident light (Green light from the Green LED 222 is extracted by reflection from the combiner 225), and an emission optical path of the first optical path passing light and an emission optical path of the second optical path passing light are overlapped (light paths of both the transmitted red light and reflected green light are overlapped.) and combined light of the first optical path passing light and the second optical path passing light that passes through the overlapped emission optical paths is to be emitted (overlapped light is emitted towards the light guide 112; FIG. 2); 
a first light source (Red LED 221; FIG. 2) configured to emit first light source emission light (red light is emitted by the red LED 221) that includes at least the light component of the first wavelength band (Red LED 221 emits Red light) and to allow the first light source emission light to be incident on the first optical element (red light from the red LED 221 incidents on the combiner 225 after reflection from the combiner 224; FIG. 2) so that the first light source emission light is the first optical path incident light (the reflected red light  path travels along  the horizontal arrow; FIG. 2); 
a second light source (green LED 223; FIG. 2) configured to emit second light source emission light (Green light is emitted by the green LED 223 ) that includes at least a light component of the second wavelength band (green light band is included in the green light emitted from LED 223) and to allow light obtained from the second light source emission light and including at least the light component of the second wavelength band to be the second optical path incident light of the first optical element (Green light from Green LED is incident to the combiner 225 and corresponding path shown by vertical arrow is the second optical path.); and 
a control unit (controller 108) configured to control on/off of emission of the first light source emission light and emission of the second light source emission light to perform emission of the first light and emission of the second light selectively (The NIR laser 220, red LED 221, green LED 222 and blue LED 223 are each independently controlled by the controller 108. Para [0033]; It is also noted that instead of considering red LED 221 and green LED 222 as a first light source and second light source, rejection of claim 1 could  also be made by considering green LED 222 and blue LED 223 as first light and second light.), 
wherein the control unit (controller 108) is configured to control the first light source emission light (Red LED 221; FIG. 2) such that light intensity of the first light source emission light when the second light is emitted is different (The intensity of the NIR excitation light and visible light, Red, green, blue, FIG. 2, are controlled for ideal imaging which means that each of control these light intensities are adjusted based on the intensity of the other light. Thus, if the second light is emitted, the intensity of the first light would be made different for ideal imaging. Para [0004], [0047]) from the light intensity of the first light source emission light when the first light is emitted, so that  a single peak wavelength of the second light is formed in intensity distribution (With NIR 320 being able to be controlled to turn off/on, para [0038], when the NIR is turned off, white light, which is a combination of green, red and blue light, para [0032], may provide a single peak in intensity distribution. Also see converging lens 228, FIG. 2; Further, the wavelength band of the second light would include a first wavelength band of the first light because green and red light would have an overlap in waveband, as required by claim 1.).  

    PNG
    media_image1.png
    585
    913
    media_image1.png
    Greyscale

In regards to claim 14, Yang discloses wherein the first optical path passing light (Shown by horizontal arrow; FIG. 2) is reflected light reflected by a surface of the first optical element, and the second optical path passing light (Shown by vertical arrow; FIG. 2) is transmitted light that has transmitted through an inside of the first optical element.
In regards to claim 18, Yang discloses an endoscope system (endoscope system 100) comprising: 
an endoscope light source device configured to emit at least one of first light and second light of a wide second wavelength band (when all LEDs are turned on a white light is emitted. FIG. 2)  including a first wavelength band (red light emitted from the combiner 226 when the green LED 22 and blue LED 223 are turned off. Each LEDs can be independently controlled. Para [0033]) of the first light; and 
an endoscope (endoscope 102 ) configured to use at least the first light and the second light emitted from the endoscope light source device as illumination light of an object (endoscope 102 uses the light emitted from the light sources; FIG. 2), the endoscope light source device comprising: 
a first optical element (combiner 225; FIG. 2 ) configured such that first optical path incident light (red light reflected from 224; FIG. 2) that is incident from a first optical path (Shown by horizontal arrow; FIG. 2) is changed to first optical path passing light by extracting a light component of the first wavelength band (combiner 225 extracts red light from red LED 221; FIG. 2) and removing light components other than the first wavelength band (First wavelength band is red light from the red LED 224 reflected towards combiner 225. ) from the first optical path incident light (Multi-spectral white light is output from the emitter 226 by combining red, green and blue lights from the LEDs, para [0032], FIG. 2; For this to happen, combiner 226 should reflect blue light and transmit green and red light through it. At the same time, combiner 225 should reflect green light and transmit red light incident into it and combiner 224 should reflect red light and transmit NIR light through it. Thus as stated above,  the combiner 225 reflects green light towards the combiner 226 and transmits red light and  removes/reflects light other than red from the red LED.), second optical path incident light (green light from green LED 222) that is incident from a second optical path (path shown by vertical arrow) of the optical element is changed to second optical path passing light by removing the light component of the first wavelength band (any red light mixed in the green light from Green LED 222 is transmitted from the combiner 225 and is removed) and extracting the light components other than the light component of the first wavelength band from the second optical path incident light (Green light from the Green LED 222 is extracted by reflection from the combiner 225), and an emission optical path of the first optical path passing light and an emission optical path of the second optical path passing light are overlapped (light paths of both the transmitted red light and reflected green light are overlapped.) and combined light of the first optical path passing light and the second optical path passing light that passes through the overlapped emission optical paths is to be emitted (overlapped light is emitted towards the light guide 112; FIG. 2); 
a first light source (Red LED 221; FIG. 2) configured to emit first light source emission light (red light is emitted by the red LED 221) that includes at least the light component of the first wavelength band (Red LED 221 emits Red light) and to allow the first light source emission light to be incident on the first optical element (red light from the red LED 221 incidents on the combiner 225 after reflection from the combiner 224; FIG. 2) so that the first light source emission light is the first optical path incident light (the reflected red light  path travels along  the horizontal arrow; FIG. 2); 
a second light source (green LED 222; FIG. 2) configured to emit second light source emission light (Green light is emitted by the green LED 222) that includes at least a light component of the second wavelength band (green light band is included in the green light emitted from LED 222) and to allow light obtained from the second light source emission light and including at least the light component of the second wavelength band to be the second optical path incident light of the first optical element (Green light from Green LED 222 is incident to the combiner 225 and corresponding path shown by vertical arrow is the second optical path.); and 
a control unit (controller 108) configured to control on/off of emission of the first light source emission light and emission of the second light source emission light to perform emission of the first light and emission of the second light selectively (The NIR laser 220, red LED 221, green LED 222 and blue LED 223 are each independently controlled by the controller 108.The NIR laser 320. Para [0033]; It is also noted that instead of considering red LED 221 and green LED 222 as a first light source and second light source, rejection of claim 18 could  also be made by considering green LED 222 and blue LED 223 as first light and second light.), 
wherein the control unit (controller 108) is configured to control the first light source emission light (Red LED 221; FIG. 2) such that light intensity of the first light source emission light when the second light is emitted is different (The intensity of the NIR excitation light and visible light, Red, green, blue, FIG. 2, are controlled for ideal imaging which means that each of control these light intensities are adjusted based on the intensity of the other light. Thus, if the second light is emitted, the intensity of the first light would be made different for ideal imaging. Para [0004], [0047]) from the light intensity of the first light source emission light when the first light is emitted, so that  a single peak wavelength of the second light is formed in intensity distribution (With NIR 320 being able to be controlled to turn off/on, para [0038]), when the NIR is turned off, white light, which is a combination of green, red and blue light, para [0032], may provide a single peak in intensity distribution. Also see converging lens 228, FIG. 2; Further, the wavelength band of the second light would include a first wavelength band of the first light because green and red light would have an overlap in waveband, as required by claim 1.).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13, 15, 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Ouderkirk (US 20040144987).
In regards to claim 11, Yang discloses the endoscope light source device according to claim 1, however, does not positively disclose wherein the first light source includes: a first solid-state light emitting element configured to emit first excitation light; a first phosphor configured to emit first fluorescence by the first excitation light and the first light source emission light includes the first excitation light and the first fluorescence. It is noted, for convenience, that Yang discloses red light as a component of the first wavelength band (discussed in claim 1).
Analogous art Ouderkirk is directed to phosphor based LED (abstract) and teaches a first solid-state light emitting element (LED 212; Para [0097]; FIG. 13) configured to emit first excitation light; a first phosphor (phosphor material 222/322; FIG. 13) configured to emit a first fluorescence by a first excitation light (Blue light can excite the phosphor material 222 to generate green, yellow, or red light. Para [0096]-[0097]), and a first light source emission light includes the excitation light and a fluorescence light (The emission light is being reflected by a reflector 224/324 it includes the blue, green, yellow, or red light. Para [0096]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang’s light arrangement of FIG. 2 to add a LED accordance with the teaching of Ouderkirk for the purpose of providing better color stability (Para [0006]) of the diodes used. Further, one of ordinary skill in the art would be motivated to modify Yang’s blue LED in accordance with the teaching of Ouderkirk to output light of various wavebands and intensity.
In regards to claim 12, Yang in view of Ouderkirk teaches the endoscope light source device according to claim 11, wherein the first wavelength band is included in the wavelength band of the first fluorescence (Ouderkirk: Fluorescence emission is green, yellow, or red light; Para [0036]; Thus, the first wavelength band being a red light, it is included in the Fluorescence emission).
In regards to claim 13, Yang in view of Ouderkirk teaches the endoscope light source device according to claim 11, however, does not positively teach wherein the first light source includes a first reflection surface so as to cover a portion of a space around a light emission surface of the first light source so that a portion of the first excitation light that has passed without energizing the first phosphor is reflected and emitted to the first phosphor to increase intensity of the first fluorescence emitted from the first phosphor.  
Ouderkirk teaches a first light source (PLED 10; FIG. 1) includes a first reflection surface (reflector 26) so as to cover a portion of a space around a light emission surface (FIG. 1) of the first light source so that a portion of the first excitation light that has passed without energizing the first phosphor is reflected and emitted to the first phosphor to increase intensity of the first fluorescence emitted from the first phosphor (The UV light not absorbed by the phosphor layer 22 is reflected by the reflector 26 and sent back to the phosphorus for absorption. FIG. 2; Para [0009]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify LED of Yang to include a reflector in accordance to the teaching of Ouderkirk for the purpose of increasing efficiency of light generation LED device (Para [0009] of Ouderkirk).
Regarding claim 15, Yang discloses the endoscope light source device according to claim 1, wherein the second light source includes: 
a second solid-state light emitting element (Blue LED 223 can be considered as the second light source which is a solid state light source. Para [0009]) configured to emit second excitation light (blue light by Blue LED 223; FIG. 2).
Yang does not positively disclose a second phosphor configured to emit second fluorescence by the second excitation light, and the second light source emission light includes the second excitation light and the second fluorescence. 
Ouderkirk teaches a phosphor (phosphor material 222/322; PLED 210; FIG. 13) configured to emit first fluorescence by the excitation light (Blue light can excite the phosphor material 222 to generate green, yellow, or red light. Para [0096]-[0097]), and the light source emission light includes an excitation light and the fluorescence light (The emission light is being reflected by a reflector 224/324 includes the blue light as well. Para [0096]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang by replacing  blue LED by PLED of Ouderkirk for the purpose of providing better color stability (Para [0006]) of the diodes used. Further, one of ordinary skill in the art would be motivated to modify Yang in accordance with the teaching of Ouderkirk to output light of various wavebands and intensity.
In regards to claim 17, Yang as in view of  Ouderkirk teaches the endoscope light source device according to claim 15, however, does not positively teach wherein the second light source includes a second reflection surface so as to cover a portion of a space around a light emission surface of the second light source so that a portion of the second excitation light that has passed without energizing the second phosphor is reflected and emitted to the second phosphor to increase intensity of the second fluorescence emitted from the second phosphor.
Ouderkirk teaches a light source includes a reflection surface (reflector 26) so as to cover a portion of a space around a light emission surface (FIG. 1) of the light source so that a portion of the excitation light that has passed without energizing the phosphor is reflected and emitted to the phosphor to increase intensity of the fluorescence emitted from the phosphor (The UV light not absorbed by the phosphor layer 22 is reflected by the reflector 26 and sent back to the phosphorus for absorption. Para [0009]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the LED 223 of Yang to include the reflector in accordance to the teaching of Ouderkirk for the purpose of increasing efficiency of light generation (Para [0009] of Ouderkirk).

B. Rejection of Claims 1, 3, 6
These claims hereinbelow are rejected in view of another embodiment of Yang (US 20160062103) under 35 U.S.C 102. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

In regards to claim 1, Yang discloses an endoscope light source device (FIG. 2, reproduced below) configured to emit at least one of first light and second light of a wide second wavelength band including a first wavelength band of the first light (Controlled on/OFF of LEDs and NIR;  para [0038]), the endoscope light source device comprising: 
a first optical element (combiner 226; FIG. 2) configured such that first optical path incident light that is incident from a first optical path is changed to first optical path passing light by extracting a light component of the first wavelength band and removing light components other than the first wavelength band from the first optical path incident light (Green and red light incident from the left side of combiner 226 is passed through the combiner 226 and other components are is reflected. FIG. 2 ), second optical path incident light that is incident from a second optical path of the optical element is changed to second optical path passing light by removing the light component of the first wavelength band and extracting the light components other than the light component of the first wavelength band from the second optical path incident light (Blue light from the blue Led 223 is reflected by the combiner 226  towards lens 228 and other components of the light are passed through; FIG. 2), and an emission optical path of the first optical path passing light and an emission optical path of the second optical path passing light are overlapped (Red and green light is overlapped with the blue light and incident on the lens 228; FIG. 2), and combined light of the first optical path passing light and the second optical path passing light that passes through the overlapped emission optical paths is to be emitted (The overlapped light is emitted to the lens 228 and passed onto the endoscope 102; FIG.2); 
a first light source (blue LED 223; FIG. 2) configured to emit first light source emission light that includes at least the light component of the first wavelength band and to allow the first light source emission light to be incident on the first optical element  (blue light is incident on the combiner 226; FIG. 2) so that the first light source emission light is the first optical path incident light (blue light);
a second light source (Green LED 222) configured to emit second light source emission light that includes at least a light component of the second wavelength band (green light ) and to allow light obtained from the second light source emission light, including at least the light component of the second wavelength band (green band), to be the second optical path incident light of the first optical element (Reflected green path; FIG. 2); and 
a control unit (controller 108; FIG. 2) configured to control on/off of emission of the first light source emission light and emission of the second light source emission light to perform emission of the first light and emission of the second light selectively (The NIR laser 220, red LED 221, green LED 222 and blue LED 223 are each independently controlled by the controller 108. Para [0033];), wherein the control unit (controller 108) is configured to control the first light source emission light (Blue Led) such that light intensity of the first light source emission light when the second  light (Green LED) is emitted is different (The intensity of the NIR excitation light and visible light, Red, green, blue, FIG. 2, are controlled for ideal imaging which means that each of control these light intensities are adjusted based on the intensity of the other light. Thus, if the second light is emitted, the intensity of the first light would be made different for ideal imaging. Para [0004], [0047]) from the light intensity of the first light source emission light when the first light is emitted, so that  a single peak wavelength of the second light is formed in intensity distribution (With NIR 320 being able to be controlled to turn off/on, para [0038], when the NIR is turned off, white light, which is a combination of green, red and blue light, para [0032], may provide a single peak in intensity distribution. Also see converging lens 228, FIG. 2; Further, the wavelength band of the second light would include a first wavelength band of the first light because green and blue light would have an overlap in waveband, as required by claim 1).   
In regards to claim 3, Yang discloses the endoscope light source device according to claim 1, further comprising a second optical element ( combiner 225), wherein the second light source emission light  (Green LED 222) entering the second optical element is 3Appl. No. 16/623,607Attorney Docket No. P59222 emitted to the first optical element (combiner 226; FIG. 2) from the second optical element, as the second optical path incident light (Green light reflected from the second optical element, combiner 225; FIG. 2) of the first optical element.  
In regards to claim 6, Yang discloses the endoscope light source device according to claim 3, further comprising a third light source (Red led 221; FIG. 2 reproduced below) configured to emit third light source emission light (red light) having a peak wavelength longer than a peak wavelength of the first light (Blue led 223) and the peak wavelength of the second light (Green led), toward the second optical element (225), wherein the second optical element is configured to emit combined light of the third light source emission light and light that includes at least a light component of the second wavelength band (Red and reflected green ) of the second light source emission light, to the first optical element (combiner 226; FIG. 2) in response to incidence of the third light source emission light and the second light source emission light.  


    PNG
    media_image2.png
    417
    604
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20160062103) in view of Kaneda (US 20130016305).
In regards to claim 1, Yang discloses an endoscope light source device (Light source device for an endoscope shown in FIG. 3, reproduced below) configured to emit at least one of first light (Light output from the combiner 332 when the NIR source is turned on and visible light/white light is turned off; FIG. 5B; Para [0043]) and second light of a wide second wavelength band including a first wavelength band of the first light (In concurrent mode, when both NIR light and visible light/white light is output from combiner 332. i.e., when both lights are turned on; FIGS. 3, 5A; Para [0034]), the endoscope light source device comprising: 
a first optical element (Color combiner 332) configured such that first optical path incident light (NIR light from laser 320 into the combiner 332: FIG.3) that is incident from a first optical path (path shown by a horizontal arrow; FIG. 3) is changed to first optical path passing light by extracting a light component of the first wavelength band and removing light components other than the first wavelength band from the first optical path incident light (Combiner 332 is a NIR combiner. Para [0034]; A portion of NIR light is transmitted/extracted towards the light waveguide 112.  Further, color combiner 332 is also capable of reflecting/removing any other light that is overlapped with the NIR light which could be red portion or infrared portion or any other white light. FIG. 3), second optical path incident light (white LED light into the combiner 332) that is incident from a second optical path (path shown by vertical arrow; FIG. 3) of the optical element is changed to second optical path passing light by removing the light component of the first wavelength (Combiner 332 is capable of removing any NIR light in the white light by  transmitting from combiner 332) band and extracting the light components other than the light component of the first wavelength band from the second optical path incident light (Combiner 332 would have same effect on the white light from LED 330 as it had from NIR laser 320, i.e.,  NIR would be  transmitted through combiner 332 and would be thus be removed from the white light that is reflected towards the waveguide 112.), and an emission optical path of the first optical path passing light and an emission optical path of the second optical path passing light are overlapped (NIR path and white light path are overlapped and directed towards the wave guide 112 as shown by double arrow. FIG. 3), and combined light of the first optical path passing light and the second optical path passing light that passes through the overlapped emission optical paths is to be emitted; 
a first light source (NIR laser 320; FIG. 3) configured to emit first light source emission light that includes at least the light component of the first wavelength band (NIR wavelength band) and to allow the first light source emission light to be incident on the first optical element so that the first light source emission light is the first optical path incident light (NIR light is incident in combiner 332 as shown by horizontal arrow; FIG. 3); 
a second light source (white LED 330) configured to emit second light source emission light (white LED light) that includes at least a light component of the second wavelength band (white light band is included in NIR plus white light band) and to allow light obtained from the second light source emission light,  including at least the light component of the second wavelength band to be the second optical path incident light of the first optical element (white light path of LED 330 to the combiner 332 shown by vertical arrow; FIG. 3); and 
a control unit (controller 108) configured to control on/off of emission of the first light source emission light and emission of the second light source emission light to perform emission of the first light and emission of the second light selectively (The NIR laser 320, (or white light source 330 are each independently controlled by the controller 108 to control over each wavelength region. Para [0035]; Independent control of the light sources is also described in FIGS. 5A-5B),
wherein the control unit (controller 108) is configured to control the first light source emission light (NIR light 320) such that light intensity of the first light source emission light when the second light is emitted is different (The intensity of the NIR excitation light and visible light are controlled for ideal imaging which means that each of control these light intensities are adjusted based on the intensity of the other light. Thus, if the second light is emitted, the intensity of the first light would be made different for ideal imaging. Para [0004], [0047]) from the light intensity of the first light source emission light when the first light is emitted, so that  a single peak wavelength of the second light is formed in intensity distribution (With NIR 320 being able to be controlled to turn off/on, para [0038]), when the NIR is turned off, white LED 330 may provide a single peak in intensity distribution. Also see converging lens 328, FIG. 3).  
However, the wavelength band of the second light obtained from Yang would not include a first wavelength band of the first light, as required by claim 1. 
Kaneda discloses illumination unit and laser light output control (abstract; FIG. 1) and teaches a controller (control section 18), a lens (collimator lens 151), laser light sources (illumination unit 1 includes a red laser 11R, a green laser 11G, a blue laser 11B; FIG.1; para [0046]), and a color combiner (dichroic prisms 131 and 132) for combining light (para [0045]-[0048]) onto a display (30). 
A person of the ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the red laser 11R (of Kaneda) could have been substituted for the NIR laser 320 (of Yang) because both lasers are within red zone of light and are used with providing light combination device. Such substitution achieves the predictable result of allowing combination lights onto a display screen.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute red laser (of Kaneda) for the NIR laser (of Yang) to yield predictable result of combining light and display onto a display. Further, such red laser (of Kaneda) would provide more depth perception because it has wider frequency band (600 to about 700 nm) compared to that of Yang. Upon such modification of Yang in view of Kaneda, a wavelength band of the second light (visible light with wavelengths from 400 nm to 700 nm) obtained from Yang would include a first wavelength band  (600 to about 700 nm of Kaneda) of the first light, as required by claim 1.
 




    PNG
    media_image3.png
    579
    967
    media_image3.png
    Greyscale


In regards to claim 2, Yang discloses the endoscope light source device according to claim 1, wherein the control unit is configured to control driving of the first light source and the second light source so as to turn on emission of the first light source emission light and emission of the second light source emission light to generate the second light (Both white light and NIR is turned on for combined imaging in concurrent mode; Para [0043], [0048]), and turn on emission of the first light source emission light and turn off emission of the second light source emission light to generate the first light (In fluorescence mode, visible light is turned off and NIR light is turned on. Para [0043]).
In regards to claim 3, Yang discloses the endoscope light source device according to claim 1, further comprising a second optical element (lens 329; FIG. 3; para [0034]),  
wherein the second light source emission light (white LED 330; FIG. 3) entering the second optical element is emitted to the first optical element (332; FIG. 3) from the second optical element, as the second optical path incident light of the first optical element.
In regards to claim 4, modified Yang discloses the endoscope light source device according to claim 1, wherein a wavelength band of the first light source emission light and a wavelength band of the second light source emission light are identical to each other (A wavelength band of the second light (600 to about 700 nm of Kaneda) is equal to a first wavelength band  (visible light with wavelengths from 400 nm to 700 nm of Yang) in modified Yang.).
Allowable Subject Matter

Claim 16 is allowed.
Claims 7, 8, 10 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Claim 16
The prior art of record fails to explicitly teach or fairly suggest, alone or in combination, an endoscope light source device configured to emit at least one of first light and second light of a wide second wavelength band including a first wavelength band of the first light, the endoscope light source device comprising: a first optical element configured such that first optical path incident light that is incident from a first optical path is changed to first optical path passing light by extracting a light component of the first wavelength band and removing light components other than the first wavelength band from the first optical path incident light, second optical path incident light that is incident from a second optical path of the optical element is changed to second optical path passing light by removing the light component of the first wavelength band and extracting the light components other than the light component of the first wavelength band from the second optical path incident light, and an emission optical path of the first optical path passing light and an emission optical path of the second optical path passing light are overlapped, and combined light of the first optical path passing light and the second optical path passing light that passes through the overlapped emission optical paths is to be emitted; a first light source configured to emit first light source emission light that includes at least the light component of the first wavelength band and to allow the first light source emission light to be incident on the first optical element so that the first light source emission light is the first optical path incident light; a second light source configured to emit second light source emission light that includes at least a light component of the second wavelength band and to allow light obtained from the second light source emission light, including at least the light component of the second wavelength band, to be the second optical path incident light of the first optical element; and a control unit configured to control on/off of emission of the first light source emission light and emission of the second light source emission light to perform emission of the first light and emission of the second light selectively, wherein the second light source includes: a second solid-state light emitting element configured to emit second excitation light; and a second phosphor configured to emit second fluorescence by the second excitation light, wherein the second light source emission light includes the second excitation light and the second fluorescence, and wherein the second wavelength band is included in the wavelength band of the second fluorescence.
A combination of elements, wavelength band and fluorescence recited in this claim is not disclosed or taught by the prior art of record, alone or in combination.
Claims 7, 8:
Specific features of the fourth light source emission light (wavelength of 415 and peak as required by claims 7 or 8) is not disclosed or taught by the  prior art of record, alone or in combination. Bringing another art to meet this requirement along with the combination of other features as required by claim 7 or 8 would be a hindsight. For example, using of 400 nm to 420 nm light generated by TAKEUCHI; Yuichi et al. (US 20170020377 A1), para [0111], to combine with Yang in a manner required by claim 7 or 8 would be a hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795                                                                                                                                                                                                        8/10/22